Motion to abridge record on appeal granted only insofar as to dispense with printing in the record on appeal to this court of those portions of the record before the Appellate Term consisting of the testimony concerning injury and damage upon condition that one printed copy of the record on. appeal before the Appellate Term is filed with this court at the time of filing the abridged record on appeal. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.